Citation Nr: 1232207	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable disability evaluation for arthritis of the right knee.

2.  Entitlement to a disability evaluation in excess of 10 percent for instability of the right knee.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1983 to October 1983, and from May 1986 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued the Veteran's 10 percent disability evaluation for instability of the right knee.  (A July 2006 rating decision of the RO granted the Veteran a temporary total disability evaluation based on treatment necessitating convalescence from January 30, 2006, to July 31, 2006.)

This case was previously before the Board in March 2010, when the Board remanded the Veteran's claim in order to attempt to obtain records from the State of Missouri Office of Administration Central Accident Reporting (MOACAR) and to provide the Veteran with a hearing before a Decision Review Officer (DRO) at the RO.  The RO appropriately attempted to obtain such records, and the Veteran ultimately withdrew his request for a DRO hearing.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

While this case was in remand status, a July 2012 rating decision of the RO granted a separate noncompensable evaluation based on limitation of extension of the right knee.  As this rating does not represent the highest possible benefit for the Veteran's knee disability, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The decision below addresses the Veteran's claim for increased ratings for his service-connected right knee disorder.  Adjudication of the claim of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is deferred pending completion of the development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record indicates that the Veteran's arthritis of the right knee is manifested by x-ray evidence of arthritis and a range of motion limited by pain to no worse than 80 degrees of flexion and 5 degrees of extension, with pain on motion.

2.  The weight of the competent and credible evidence of record reflects the Veteran's subjective accounts of instability of the right knee, but no clinical demonstrations of instability, recurrent subluxation, or lateral instability have been shown.  

3.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right knee disabilities is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no greater, for arthritis of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  The criteria for a rating in excess of 10 percent for a right knee disability based on instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5257 (2011).

3.  The criteria for referral of the Veteran's disability on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

The VCAA requires VA to notify the veteran and the veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the veteran and the veteran's representative, if any, of which portion, if any, of the evidence is to be provided by the veteran and which part, if any, VA will attempt to obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).

After reviewing the record, the Board concludes that the notice requirements of the VCAA have been satisfied.  The May 2006 VCAA letter informed the Veteran of VA's duty to assist in the development of his claim.  Specifically, the letter advised the Veteran that VA is responsible for obtaining relevant records from Federal agencies.  With respect to private treatment records, the May 2006 letter informed the Veteran that VA would make reasonable efforts to obtain relevant records not held by any Federal agency.  Included with the letter was a copy of VA Form 21-4142, Authorization and Consent to Release Information, and the Veteran was asked to complete this release so that VA could obtain private treatment records on his behalf.  The May 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

There is no indication that there exists any evidence that could be obtained which would have an effect on the outcome of this case; therefore, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice is not required where there is no reasonable possibility that additional development will aid the veteran).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, including VA examination reports, VA medical treatment records, and private treatment records.  The Veteran indicated that the MOACAR had records relating to a workers' compensation claim for a right knee injury.  The Board's March 2010 remand instructed the RO to undertake appropriate efforts to obtain these records.  After obtaining a release from the Veteran and contacting the MOACAR, it responded that it charged a fee for copies of records.  In May 2012, the RO informed the Veteran that the MOACAR charged such fees, and VA did not have the funds to pay them.  In July 2012, the Veteran indicated that he wished to continue his appeal without the use of such records.

The Veteran was provided with VA examinations in August 2006, September 2008, and June 2012.  The reports of these examinations indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The findings contained in the examination reports are sufficient to rate the Veteran's knee disabilities under the applicable rating criteria.  The Board therefore concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In March 2009, the Veteran requested an in-person hearing with a DRO at the RO.  The Board's March 2010 Remand directed the RO to schedule such a hearing.  In June 2010, the Veteran withdrew his request for a DRO hearing and expressed a preference for receiving a VA examination, which was provided to him in June 2012.  The Veteran further declined the opportunity to present testimony before a Veterans Law Judge.  The Board thus observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision. 

Principles of Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Increased Ratings for Knee Disabilities

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2011).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2011).  When limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Range of motion measurements are rounded to the nearest five degrees.  See 38 C.F.R. § 4.71a, Note (4) (2011).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee moves from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

In the instant case, the Veteran's right knee disability has been assigned a noncompensable evaluation under Diagnostic Code 5261, which is applicable to limited extension of the knee.  As will be discussed in further detail below, the evidence of record demonstrates that the Veteran has had degenerative arthritis of the right knee throughout the appeal period.  Accordingly, the Board will consider Diagnostic Codes 5003 (applicable to degenerative arthritis), 5260 and 5261 (applicable to limitation of motion), and 5257 (applicable to instability).

The Board has also considered application of alternative diagnostic codes.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5262, and 5263 do not apply.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263 (2011).  

Turning to the facts in the instant case, the Veteran filed a claim for an increased rating in February 2006, following a January 30, 2006, surgical procedure to repair the anterior cruciate ligament of the right knee.  As noted above, a July 2006 rating decision awarded the Veteran a temporary evaluation of 100 percent effective January 30, 2006, and a 10 percent evaluation from August 1, 2006.

The Veteran received a VA examination in August 2006.  X-ray examination showed patellofemoral degenerative changes.  The examiner observed that the Veteran had a chronic anterior cruciate ligament insufficiency that led to a medial meniscal tear.  The Veteran complained of significant pain and limited motion of the knee, as well as ongoing instability  He stated that he wore a brace with ambulation and complained of intermittent swelling.  The Veteran indicated that his pain was approximately 7 out of 10 and worsened with activity, particularly ascending and descending stairs.  He also complained of experiencing occasional locking and fatigability.  The Veteran indicated that he infrequently used a cane.  Upon physical examination, the examiner observed well-healed, asymptomatic scars and a 1+ effusion.  The examiner found the Veteran to have normal alignment of the knee without any significant recurvatum, varus, or valgus.  The right knee had a range of motion from negative 5 degrees of extension to 130 degrees of flexion, with no laxity to varus or valgus stress.  The Veteran had mild crepitus with extension, negative patellar apprehension, and negative patellar grind testing.  In an August 2006 addendum, the examiner indicated that the Veteran had limitation of extension that was not related to weakness, fatigue, or lack of endurance.  The Veteran's fatigability was not found to affect his range of motion.

In a September 2008 examination, the Veteran reported frequently using a brace and cane for walking.  The Veteran had no constitutional or incapacitating episodes of arthritis but stated that he was unable to stand for more than a few minutes or walk more than a few yards.  He complained of pain, stiffness, weakness, and effusion, as well as episodes of giving way and instability.  He also complained of severe flare-ups weekly, during which he was "basically stuck in his house."  The Veteran stated that he experienced an approximately 75-percent decrease in his range of motion during flare-ups, which were noted to cause warmth, redness, swelling, and tenderness.  Upon physical examination, the examiner observed no joint deformity, and she noted that the Veteran's gait was antalgic.  The Veteran had flexion to 85 degrees, with pain throughout his range of motion.  On repetitive use, the Veteran's flexion was limited to 80 degrees by pain.  The Veteran had extension to negative 5 degrees, with pain throughout this range of motion.  The Veteran indicated that his pain did not return to baseline following completion of range of motion testing.  The examiner observed crepitus, tenderness, and painful movement, but no patellar or meniscus abnormality was found.  She specifically found no instability in the Veteran's right knee.  The examiner diagnosed the Veteran with degenerative joint disease of the right knee and found that the condition would severely limit his ability to engage in chores, shopping, exercise, recreation, traveling, bathing, dressing, and toileting.  The examiner also found that the Veteran's condition would prevent him from engaging in sports. 

In an April 2009 examination for VA compensation and pension purposes relating primarily to the right wrist, the Veteran indicated that he suffered from daily subluxations and dislocations of his right knee.  In a March 2010 VA examination primarily focused on other joints, the examiner noted that the Veteran had right knee flexion to 120 degrees, and right knee extension to zero degrees, with pain on active motion but no additional limitation on repetitive motion.  The examiner further observed no joint ankylosis in the Veteran's right knee.  

The Veteran received an additional VA examination in June 2012.  At that time, the examiner diagnosed the Veteran with a disrupted anterior cruciate ligament and a torn meniscus.  The Veteran complained of constant pain, and he indicated that his knee was usually swollen and gave out "constantly."  He indicated that his condition severely limited his ability to walk, stand, and work on his feet and complained of flare-ups that involved swelling.  Upon range of motion testing, the right knee had flexion to 95 degrees with evidence of painful motion at 90 degrees.  The right knee had extension to 5 degrees with evidence of painful motion throughout the range of motion.  Three repetitions of range of motion testing did not result in additional loss of motion.  The examiner observed functional loss in the form of less movement than normal, painful movement, "instability of station," swelling, and disturbance of locomotion.  There was interference with sitting, standing, and weight-bearing, as well as tenderness and pain to palpation.  The Veteran had normal strength and deep-tendon reflexes on the right, and instability testing was normal on anterior, posterior, and medial-lateral testing.  No subluxation or dislocation was found on examination.  The examiner diagnosed the Veteran with a meniscus (semilunar cartilage) condition, in the form of meniscal tears, and frequent episodes of joint pain, locking, and effusion.  Asymptomatic scarring smaller than six square inches was also noted on the right knee.  The examiner noted that the Veteran had evidence of degenerative arthritis in the knee, but no evidence of patellar subluxation was found.  

In addition to the medical evidence of record, the Board has considered the Veteran's lay assertions regarding his knee condition.  For example, in July 2010, the Veteran indicated that he could no longer run, climb stairs, or carry heavy weight for a long distance as a result of his right knee problems.  

Applying the law to the facts in the instant case, with regard to a greater rating based on limitation of motion, the Board will first determine if a compensable rating is warranted for impairment of flexion.  In that connection, the Veteran demonstrated his worst range of motion in the right knee at his September 2008 VA examination, at which time he had flexion limited by pain to 80 degrees with repetitive motion.  This range of motion is greater than the 60 degree limitation of flexion that results in a noncompensable rating.  At no time during the course of the appeal has the Veteran's knee flexion warranted a compensable rating-that is, it has not been limited to 45 degrees or fewer.  Accordingly, the Veteran's limitation of knee flexion does not warrant a compensable evaluation at any time during the course of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

With regard to knee extension, the Veteran's range of motion has been limited during the appeals period, at worst, to 5 degrees, as demonstrated at his June 2012 VA examination.  Knee extension limited to 5 degrees results in a noncompensable rating.  At no time during the course of the appeal has the Veteran's knee extension warranted a compensable rating-that is, it has not been limited to 10 degrees or greater.  Accordingly, the Veteran's limitation of knee extension does not warrant a compensable evaluation at any time during the course of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2011).  While VA examiners have noted pain, fatigability, and weakness, these limitations do not warrant a higher evaluation than that applicable to the ranges of motion discussed above.  While the Board accepts the contentions of the Veteran that his knee disability causes him to experience significant pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's knees.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss is not warranted.

Instead, as in the instant case, when x-ray evidence of degenerative arthritis is presented but the loss of range of motion is noncompensable, a 10 percent disability rating is warranted under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In this case, the Veteran's right knee has evidence of degenerative arthritis, but, as noted above, there has not been a compensable loss of range of motion at any time during the appeal period.  A 10 percent disability rating, but no greater, is thus warranted for arthritis of the right knee under Diagnostic Code 5003.

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's level of disability based on arthritis was more or less than the 10 percent rating discussed above.  His symptoms have been consistently manifested by noncompensable limitation of motion, with painful motion of the knee.  These symptoms are contemplated by the 10 percent rating assigned herein for arthritis of the right knee under Diagnostic Code 5003.  He is accordingly not entitled to receive a "staged" rating.

Increased Rating Based on Instability

As noted above, a separate evaluation may be provided for knee instability.  The Veteran is currently in receipt of a 10 percent evaluation for instability of the right knee.  Recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (2011).  It should also be noted that clinicians' use of terminology such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  

Turning to the facts in the instant case, in August 2006, the Veteran complained of occasional locking of the knee.  At that time, he denied experiencing any falls or giving way of his knee.  The Veteran had a normal Lachman test for anterior instability, a normal drawer test, and a normal posterior drawer test for posterior instability.  The Veteran further had negative laxity to varus or valgus stress both at a neutral knee position and at 30 degrees of flexion and a negative McMurray's sign.  In a September 2008 examination, the Veteran complained of giving way and instability, as well as episodes of dislocation, subluxation, and locking several times weekly.  However, on physical examination, the examiner observed no instability.  Similarly, at his June 2012 VA examination, the Veteran indicated that his knee locked twice a day and gave way "constantly."  He reported using a cane regularly because of gait instability, and the examiner observed that the Veteran had "instability of station."  However, on physical examination, the Veteran was again found to have a normal Lachman test for anterior instability, a normal posterior drawer test for posterior instability, and a normal valgus/varus test for medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  

Applying the law to the facts in the instant case, the Board finds that the evidence does not support a rating in excess of 10 percent for right knee instability.  In other words, the evidence does not indicate that the Veteran has moderate or severe instability.  The Board notes that none of the VA examiners have characterized the Veteran's knee instability using terms akin to "moderate" or "severe."  Indeed, while the examiners have each acknowledged the Veteran's contentions of instability, clinical instability tests throughout the appeal period have yielded consistently normal results.  The Board acknowledges the Veteran's contentions regarding the severity of his condition, including his June 2012 account of his knee giving way "constantly" and his accounts of weekly or daily episodes of dislocation and subluxation.  Given the consistent lack of clinical findings of instability, however, the Board places greater probative weight on the medical evidence of record than on the Veteran's subjective accounts of instability.  Accordingly, the Board finds that a rating in excess of 10 percent for knee instability is not warranted at any time throughout the period on appeal.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for the Veteran's right knee condition based on both limitation of motion and instability, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.


ORDER

A 10 percent disability rating, but no greater, for arthritis of the right knee is granted.

An evaluation in excess of 10 percent for instability of the right knee is denied.


REMAND

The United States Court of Appeals for the Federal Circuit has held that, once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Board finds that the issue of entitlement to a TDIU has been raised by the record, and the claim must thus be remanded for additional evidentiary development.  In that connection, at an August 2006 VA examination, the Veteran stated that he worked as a corrections officer.  At a September 2008 VA examination, the examiner indicated that the Veteran's condition would pose significant effects on his occupational functioning.  At a March 2010 VA examination, the Veteran again reported that he was currently employed full-time as a corrections officer and had worked in this position for the past 10 to 20 years.  However, he stated at that examination that he had lost approximately eight weeks of work in the preceding year as a result of joint pain.  In a July 2010 written statement, the Veteran stated that he would no longer be employed as of August 2010 "due to [his] inability to do his job because of [his] disabilities."  In this statement, the Veteran implicated not only his right knee disorder but also separately service-connected disorders of the left knee and lumbar spine.  In June 2012, the examiner noted that the Veteran's knee condition rendered him unable to work on his feet, squat, or lift.  The June 2012 examination report does not indicate whether or not the Veteran was employed at that time.  In light of the foregoing, the Board finds that entitlement to a TDIU has been raised.  The Board notes further that no adequate VA examination has been conducted to assess the Veteran's current employability, based on both a thorough assessment of all his service-connected disabilities and his educational and occupational history and experience.   

The Board acknowledges that under applicable criteria, a TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

The Court has stated that in order for a Veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for TDIU, the Board may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  

The Board notes that the Veteran is currently service connected for degenerative joint disease of the lumbar spine, rated as 20 percent disabling; residuals of fracture to the right wrist, rated as 10 percent disabling; arthritis of the right knee, rated as 10 percent disabling; instability of the right knee, rated as 10 percent disabling; degenerative joint disease of the left knee, rated as 10 percent disabling; and residuals of fracture to the right hand, rated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 50 percent.  See 38 C.F.R. § 4.25 (2011).  Consequently, VA must determine whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Upon review of the record, the Board finds that a medical examination and opinion are needed to decide the Veteran's claim for a TDIU.  Thus, the Veteran must be scheduled for a VA examination, and the examiner requested to conduct examination of the Veteran and review of the medical evidence and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, without consideration of his age or any non-service-connected disabilities, combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

In view of the foregoing, this matter is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) must send the Veteran a VCAA-compliant notice letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  

2.  The Veteran must be afforded an examination to ascertain the impact of all of his service-connected disabilities on his employability.  The claims folder must be reviewed, and that review must be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner must opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising him of the date, time, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the examination, the record must indicate if the notification letter was returned as undeliverable.

4.  Then, after ensuring any other necessary development has been completed, the AOJ must re-adjudicate the Veteran's claim for a TDIU.  If action remains adverse to the Veteran, the AOJ must provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


